Case 1:21-cv-20857-RNS Document 63 Entered on FLSD Docket 08/19/2021 Page 1 of 7




                             United States District Court
                                       for the
                             Southern District of Florida
   Alejandra Rondon, Plaintiff,           )
                                          )
   v.                                     ) Civil Action No. 21-20857-Civ-Scola
                                          )
   Home Nurse Corp., Defendant.           )

                   Order On Motions For Summary Judgment
        This matter is before the Court upon the parties’ cross motions for
  summary judgment. Having reviewed the parties’ motions, the record, and the
  relevant legal authorities, the Court denies the Plaintiff’s motion for summary
  judgment (ECF No. 38) and grants the Defendant’s motion for summary
  judgment (ECF No. 42), as further set forth below.
        1. Background

         In this Fair Labor Standards Act (“FLSA”) case, the Plaintiff, Alejandra
  Rondon sues her employer, the Palace at Home for allegedly unpaid overtime
  wages. The Palace at Home is a home health agency, which refers home health
  aides, private duty aides, nurses, and therapists to the homes of patients to
  assist the elderly and infirm with the activities of daily living. (ECF No. 33, 44,
  at ¶ 2.) The Plaintiff is a home health aide who was placed by the Palace at
  Home. While the Plaintiff claims she was an employee, the Defendant states
  that she was an independent contractor. (Id. at ¶ 4.)
         The Defendant utilizes rates agreements in order to detail the pay that
  will be provided to aides, such as the Plaintiff. For instance, the Defendant’s
  2017 rate agreement indicates that aides would be paid $8.10 per hour, the
  then-Florida minimum wage. The rate agreement notes that for hourly shifts,
  any hours in excess of 40 hours would be paid at 1.5 times the hourly rate, at
  $12.15 per hour. The rates agreement further notes that if the aide was
  assigned a 12-hour shift, the aide would be paid for 40 hours at $8.10 per hour
  and 37 hours at $12.15 per hour. When aides are assigned 12-hour shifts, they
  are paid for eleven hours of work as each 12 hour shift includes 60 minutes of
  break time for the aide. (Id. at ¶ 23.) Accordingly, the Plaintiff would receive pay
  corresponding to 8 hours of regular pay and 3 hours of overtime pay per 12-
  hour shift. The 2018-2021 rates agreements are similar in form, with the
  regular rate and corresponding overtime rate increasing year-to-year to account
  for increases in Florida’s minimum wage. The parties agree that whether or not
  these agreements were signed by Ms. Rondon, which is disputed, is of no event.
Case 1:21-cv-20857-RNS Document 63 Entered on FLSD Docket 08/19/2021 Page 2 of 7




  (ECF No. 38, at 2; ECF No. 61, at 1-2.) The parties also do not dispute the
  number of hours worked by Ms. Rondon. What matters is whether the Plaintiff
  was paid in a manner consistent with FLSA.
     2. Legal Standard

         Under Federal Rule of Civil Procedure 56, “summary judgment is
  appropriate where there ‘is no genuine issue as to any material fact’ and the
  moving party is ‘entitled to a judgment as a matter of law.’” Alabama v. North
  Carolina, 130 S. Ct. 2295, 2308 (2010) (quoting Fed. R. Civ. P. 56(a)). “The
  moving party bears the initial burden to show the district court, by reference to
  materials on file, that there are no genuine issues of material fact that should
  be decided at trial . . . [o]nly when that burden has been met does the burden
  shift to the non-moving party to demonstrate that there is indeed a material
  issue of fact that precludes summary judgment.” Clark v. Coats & Clark, Inc.,
  929 F.2d 604, 608 (11th Cir. 1991). Rule 56(c) “requires the nonmoving party
  to go beyond the pleadings and by her own affidavits, or by the depositions,
  answers to interrogatories, and admissions on file, designate specific facts
  showing that there is a genuine issue for trial.” Celotex Corp. v. Catrett, 477
  U.S. 317, 324 (1986) (internal quotation marks omitted). Thus, the nonmoving
  party “may not rest upon the mere allegations or denials of his pleadings, but .
  . . must set forth specific facts showing that there is a genuine issue for trial.”
  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (internal quotation
  marks omitted); see also Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,
  475 U.S. 574, 586 (1984) (stating “[w]hen the moving party has carried its
  burden under Rule 56(c), its opponent must do more than simply show that
  there is some metaphysical doubt as to the material facts”).
         The Court must view the evidence in the light most favorable to the
  nonmoving party, and summary judgment is inappropriate where a genuine
  issue material fact remains. Adickes v. S.H. Kress & Co., 398 U.S. 144, 158-59
  (1970). “An issue of fact is ‘material’ if, under the applicable substantive law, it
  might affect the outcome of the case.” Hickson Corp. v. N. Crossarm Co., 357
  F.3d 1256, 1259-60 (11th Cir.2004). “An issue of fact is ‘genuine’ if the record
  taken as a whole could lead a rational trier of fact to find for the nonmoving
  party.” Id. at 1260. A court may not weigh conflicting evidence to resolve
  disputed factual issues; if a genuine dispute is found, summary judgment
  must be denied. Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1140 (11th Cir.
  2007). Under circumstances where “more than one inference could be
  construed from the facts by a reasonable fact finder, and that inference
  introduces a genuine issue of material fact, then the district court should not
Case 1:21-cv-20857-RNS Document 63 Entered on FLSD Docket 08/19/2021 Page 3 of 7




  grant summary judgment.” Bannum, Inc. v. City of Fort Lauderdale, 901 F.2d
  989, 996 (11th Cir. 1990).
      3. Analysis

          The FLSA requires employers to pay their employees 1 1.5 times the
  regular rate of pay for all work performed in excess of 40 hours per week.
  Ramirez v. Home Nurse Corp., No. 17-21802-Civ, 2018 WL 318472, at *3 (S.D.
  Fla. Jan. 4, 2018) (Moreno, J.). “When an employer provides ‘extra
  compensation . . . by a premium rate paid for certain hours worked by the
  employee in any day . . . because such hours are hours worked in excess of
  eight in a day,’ that extra compensation ‘shall be creditable toward overtime
  compensation.’” Id. (quoting 27 U.S.C. § 207(e)(5), § 207(h)(2)). “Even where an
  employer pays employees for hours that they did not work, ‘it is permissible
  (but not required) to count these hours as worked in determining the amount
  of overtime premium pay, due for hours in excess of 8 per day . . . which may
  be . . . credited toward the statutory overtime compensation.’” Id. (quoting 29
  C.F.R. § 778.202(a)).
      A. Rates Agreements

         This is not the first time the Defendant’s rate agreements have been
  challenged in this District. In Ramirez v. Home Nurse Corp., United States
  District Judge Federico A. Moreno found that the Defendant’s rate agreements
  appropriately comply with the FLSA. Ramirez, 2018 WL 318472, at *4. The
  Plaintiff does not meaningfully engage with this adverse precedent, other than
  to say “Plaintiff was not a party to those previous proceedings.” (ECF No. 43, at
  3.) Regardless of whether or not the Plaintiff was a party to the proceedings, the
  Court finds Judge Moreno’s review of the Defendant’s rate agreements and
  conclusion that they are in compliance with the FLSA to be persuasive. For
  instance, in Ramirez, Judge Moreno concluded that the Defendant “produced
  considerable evidence supporting its assertion that the daily shift rate included
  an overtime premium for hours worked in excess of 40 per week.” Ramirez,
  2018 WL 318472, at *4. The same is true here. In fact, Judge Moreno found
  the 2017 rates agreement, one of the agreements at issue here, complied with
  the FLSA and granted summary judgment in the Defendant’s favor.
         The Defendant has produced its rates sheets, and payroll reports
  showing the Plaintiff’s pay for the entire period she worked for the Defendant.
  (ECF No. 33-2.) These reports detail the time the Plaintiff began work, the time

  1It is disputed whether the Plaintiff was an employee or independent contractor, however, the
  Court need not reach this issue for the purposes of this order.
Case 1:21-cv-20857-RNS Document 63 Entered on FLSD Docket 08/19/2021 Page 4 of 7




  the Plaintiff ended work, and whether the Plaintiff’s work was on an hourly or
  fixed basis, where a fixed rate corresponds to shift pay, such as for a 12-hour
  shift. (See ECF No. 41-7.) The Plaintiff has not offered any reason to “question
  [the Defendant’s] logical, substantiated explanation for the daily rate” and, as
  was fatal to the claims in Ramirez, her analysis seems premised on a
  misreading of the FLSA and applicable precedent. Ramirez, 2018 WL 318472,
  at *4.
          In an effort to salvage her claim, the Plaintiff states in her response to
  the Defendant’s motion that in Ramirez, the Plaintiff did not argue that there
  was “an artificial ‘split day’ plan as Plaintiff has done in this action.” (ECF No.
  43, at 3.) In Seraphin v. TomKats, Inc., which the Ramirez court found
  instructive, the court explained a split day is when a defendant “artificially
  divides [a plaintiff’s] daily salary into a straight time period and an overtime
  period.” No. 11-CV-4382, 2013 WL 940914, at *3 (E.D.N.Y. March 11, 2013).
  Such payment plans are unlawful under the FLSA as an employee “who would
  ordinarily command an hour rate of pay well in excess of the minimum for his
  work is assigned a low hourly rate (often the minimum) for the first hour . . . of
  each day. This rate is designated as the regular rate” and then the employee is
  paid time and a half based on the regular rate for each additional hour worked
  during the workday. Id. As in Seraphin and Ramirez, the Court finds that the
  Plaintiff has introduced no facts or evidence to show the Defendant’s payment
  framework is impermissible under the FLSA pursuant to a split pay theory. The
  Plaintiff herself seems to acknowledge that Seraphin is persuasive, citing
  approvingly to the decision in her own brief.
          In support of her argument that the Plaintiff was paid an artificially low
  rate, the Plaintiff submits a “Rule 1006 Summary Chart” (ECF No. 41-10), but
  the Court is not persuaded by this exhibit which is calculated pursuant to a
  misapplication of FLSA precedent. Instead, the Court finds the record evidence,
  namely the “Payroll Posted Report” provided by the Defendant to be highly
  instructive. This report details the weekly period the Plaintiff’s work pertained
  to, the number of hours worked (including the time work began and ended),
  and the amount paid to the Plaintiff for the work that was undertaken and
  whether the work was on an hourly or shift-based basis. 2 The amounts in this
  report correspond to the amounts detailed in the Defendant’s rates agreements,




  2 The Plaintiff argues that the Defendant did not know when the Plaintiff’s work week began or
  ended and failed to keep appropriate records, but that is belied by deposition testimony and
  the Payroll Posted Report. (See Caceres Depo., ECF No. 35-1, at 19:10-16; see also ECF No. 33-
  2.)
Case 1:21-cv-20857-RNS Document 63 Entered on FLSD Docket 08/19/2021 Page 5 of 7




  which as the Court previously stated, have been found to be in accord with the
  FLSA. 3
         The Plaintiff’s reliance on Allen v. Board of Public Education for Bibb
  County, as support for her calculation is misplaced and misapplies Eleventh
  Circuit precedent. 495 F.3d 1306 (11th Cir. 2007). In Allen, the Eleventh
  Circuit endorsed the Plaintiff’s proposed method of calculating, but in a
  different context. Under Allen it is permissible to calculate a regular rate by
  dividing total wages earned by total hours worked, but only where a worker
  receives different pay for different types of work—i.e. (taking the example used
  in Allen) a bus driver who earns $11.00 per hour for driving a regular bus
  route, but only $6.00 per hour for driving for a field trip. Id., at 1310-11. This
  is permissible because it is difficult to determine if the individual in question
  received minimum wage in accordance with the FLSA where they received
  varied rates of pay. Accordingly, it is necessary to calculate the regular rate the
  individual received by dividing the individual’s compensation by the total hours
  worked, and then multiplying the regular rate by .5 for any hours worked in
  excess of 40 hours for a given week. That is emphatically not how the
  Defendant pays its employees, and indeed the record evidence supports that
  the Plaintiff was paid an hourly wage, as set forth in the rates agreements, in a
  manner consistent with the FLSA.
         Finally, to the extent the Plaintiff attempts to advance arguments under
  the “fluctuating workweek” approach, such arguments equally fail. The
  fluctuating workweek method is utilized when the number of hours worked
  each week varies, while a weekly salary remains constant. Seraphin, 2013 WL
  940914, at *3. Here, the Plaintiff was not paid a weekly salary. Even though the
  Plaintiff’s work fluctuated each week, the Plaintiff was compensated by the day,
  and the fixed daily salary was based on a fixed number of hours, so there is no
  reasonable basis on which to advance an FLSA claim under a fluctuating
  workweek theory.
         Put simply, based on persuasive precedent, and the lack of any
  meaningful arguments or evidence to the contrary, the Court sees no basis
  upon which to depart from Ramirez and find the Defendant’s payment scheme,
  calculated pursuant to the rates agreements at issue, violates the FLSA.


  3
   As noted above, the 2017 agreement was reviewed by Judge Moreno in Ramirez, and while the
  additional agreements in this case were not at issue in Ramirez, the rates agreements are
  identical other than accounting for annual minimum wage increases. (See, e.g., ECF No. 37, at
  151:12-152:14); see also Ramirez, 2018 WL 318472, at *1 (noting the regular rate in
  Defendant’s rates agreements correspond to Florida’s minimum wage). The Plaintiff advances
  no arguments that the 2017, 2018, 2019, 2020, or 2021 rates agreements differ from one
  another in any material way, and the Court cannot identify any such difference.
Case 1:21-cv-20857-RNS Document 63 Entered on FLSD Docket 08/19/2021 Page 6 of 7




      B. 60-Minute Breaks

          Nonetheless, the Court’s work is not done. With the issue of the validity
  of the rates agreements aside, the Court now turns to the Plaintiff’s arguments
  that she was not able to take her allotted 60-minute breaks such that she was
  underpaid for the 12-hour shifts she worked. The Defendant argues that the
  Plaintiff’s claim is belied by the record evidence.
          In support of her motion for summary judgment, the Plaintiff submitted
  a declaration stating, “I could never take a one-hour break while working. The
  patient was elderly and needed my full attention while I was working. I never
  left the home of the patient while I worked therein. Defendant required me to
  sign a document which states that I took a one-hour break when in reality, I
  never took a one-hour break.” (ECF No. 41-1, at ¶ 9.) The Court notes that
  “[c]onclusory, uncorroborated allegations by a plaintiff in a affidavit or
  deposition will not create an issue of fact for trial to defeat a well supported
  summary judgment motion.” Solliday v. Federal Officers, 413 F. App’x 206, 207
  (11th Cir. 2011). Accordingly, if the Plaintiff’s declaration is unsupported by the
  record, it will not defeat the Defendant’s summary judgment motion.
          In support of its argument that the Plaintiff’s declaration is belied by the
  record, the Defendant points to the Plaintiff’s deposition testimony where the
  Plaintiff acknowledges that she signed forms (which were also signed by the
  Plaintiff’s client) where she certified that she took her hour break as the
  Defendant expected (Rendon Dep., ECF No. 34-1, at 18:16-22), that she
  understood English well enough to understand what she was certifying on her
  signed forms, (Id. at 16:6-23) and that she was free to leave the patient’s side to
  take her breaks, though notes she would often take them in the patient’s home
  (Id. at 18:23-19:11). The certifications included on the Plaintiff’s signed shift
  forms state: “Signature above confirms that during 8-12 hours shifts, Private
  Duty Home Health Aide took 60 minutes of breaks.” (See ECF No. 34-2, at 70.)
  The Plaintiff provided a signed shift form to the Defendant every week she
  worked for them. (Chacon Dep., ECF No. 37-1, at 129:1-17.) Moreover, while
  not necessary to the Court’s conclusion, the Court also notes that the
  Defendant submitted a declaration from the daughter of the Plaintiff’s client,
  confirming the Plaintiff took her hourly breaks. 4 The Plaintiff cannot contradict
  record evidence by introducing of a declaration where that declaration conflicts
  with her own prior deposition testimony and other evidence provided to the
  Court in support of summary judgment. What the record supports, and the

  4 As this declaration is the subject of a pending motion to strike (ECF No. 55), the Court notes
  that it would reach the same conclusion regardless of whether or not the Defendant provided
  this declaration.
Case 1:21-cv-20857-RNS Document 63 Entered on FLSD Docket 08/19/2021 Page 7 of 7




  Plaintiff’s own prior testimony shows, is that she was able to take a 60-minute
  break and confirmed the same in signed documents which were co-signed by
  her client indicating she took 60-minute breaks as set forth in the Defendant’s
  rates agreements.
         Even if there were a genuine dispute as to whether the Plaintiff was
  forced to work during her 60-minute break, the Plaintiff has failed to show that
  the Defendant was on notice that she was unable to take her breaks. Indeed,
  there can be no violation of the FLSA for uncompensated work “where the
  employee . . . deliberately prevents his or her employer from learning of it.”
  Allen, 495 F.3d at 1319. Far from showing that the Defendant was actually or
  constructively aware that she was allegedly unable to take breaks, the Plaintiff
  made affirmative weekly representations to the Defendant that she was taking
  the breaks that were expected of her. Under the circumstances, the Defendant
  could not have possibly been aware that the Plaintiff was working in excess of
  the stated hours because she told the Defendant on a weekly basis that was
  not the case.
         Accordingly, the Court also finds that there is no viable claim for unpaid
  wages based on any supposed inability to take 60-minute breaks during the
  Plaintiff’s 12-hour shifts.
     4. Conclusion

         In sum, based on the relevant legal authorities and the record evidence
  the Court finds that summary judgment is appropriately entered for the
  Defendant. The Defendant’s rate agreements do not violate the FLSA as has
  previously been determined in this District, and the record evidence shows that
  the Plaintiff was compensated pursuant to these agreements. Moreover, the
  record evidence shows that the Plaintiff was permitted to take her breaks, and
  even if that were not the case, that her own actions prevented the Defendant
  from learning that she was working additional hours for which she was due
  compensation. As such, the Court grants the Defendant’s motion for summary
  judgment (ECF No. 38) and denies the Plaintiff’s motion for summary
  judgment (ECF No. 42).
         The Court directs the Clerk to close this case. All pending motions, if
  any, are denied as moot.
        Done and ordered, in Miami, Florida, on August 18, 2021.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
